Citation Nr: 0903773	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-18 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
reaction, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefit sought on 
appeal.

This matter was remanded by the Board in May 2006 for further 
evidentiary and procedural development.

The veteran appeared and testified before the undersigned 
Veterans Law Judge in March 2008. A transcript is of record.

In a July 2008 rating decision, the RO increased the 
veteran's evaluation for an anxiety reaction from 30 percent 
disabling to 50 percent disabling, effective March 26, 2004.

FINDING OF FACT

On January 9, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, that a withdrawal of this appeal for entitlement to 
an increased evaluation of anxiety reaction, currently 
evaluated as 50 percent disabling, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2008).

In this case, in a January 9, 2009 letter, the veteran 
indicated he wanted to withdraw his appeal as he was 
satisfied with the increasing rating of 50 percent for an 
anxiety reaction. 

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed with respect to the issue of 
entitlement to an increased evaluation of an anxiety 
reaction, currently evaluated as 50 percent disabling.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


